Judgment modified by providing that if the defendant shall neglect or refuse within ten days after service of the judgment to be entered hereon, with notice of entry thereof, to either convey the premises described in the judgment or pay the sum of $700, the plaintiff recover of the defendant the sum of $700, with interest and costs, upon conveyance to the defendant by the plaintiff of any interest which the plaintiff may have acquired in the premises, and that execution may be issued on such judgment. New or additional findings and form of judgment to be settled before Mr. Justice Clark on five days’ notice. All concur.